DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-21 under Species A in the reply filed on 04/08/2021 is acknowledged.  Claims 22-26 are withdrawn. 

Claim Objections
Claims 16 are objected to because of the following informalities: the claim limitation “at least one member...” in lines 9 and 10 should be amended to read –at least one reference member--.  Appropriate correction is required.  
Claims 17 is objected to because of the following informalities: the claim limitation “at least one member...” in lines 2, 3, 5, 7, 9 and 10 should be amended to read –at least one reference member--.  Appropriate correction is required.  
Claims 18 is objected to because of the following informalities: the claim limitation “at least one member...” in line 6 should be amended to read –at least one reference member--.  Appropriate correction is required.  
s 19 is objected to because of the following informalities: the claim limitation “at least one member...” in lines 3 and 4  should be amended to read –at least one reference member--.  Appropriate correction is required.  
Claims 20 is objected to because of the following informalities: the claim limitation “at least one member...” in line 3 should be amended to read –at least one reference member--.  Appropriate correction is required.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim limitation “wherein reference material includes a liquid” is indefinite because it is unclear what reference material the claim is referring to since claim 8 does not define or limit any reference material. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch).
	Regarding claim 1, Rausch discloses an imaging phantom of the lumbar spinal cord.  Rausch shows an imaging phantom (see fig. 1 shows resulting phantom which roughly emulates the shape of a human torso with a long axis of the box corresponding to the spine model) comprising: a reference member disposed within a housing (see “purpose/introduction” and “subjects and methods” on page 465), the reference member having a rod-like shape extending parallel of a long axis of the housing (see “purpose/introduction” and “subjects and methods” on page 465), the reference member formed from a martial comprising a plurality of microchannel arranged longitudinally along at least a portion of the reference member (see “purpose/introduction” and “subjects and methods” on page 465), and wherein at least a portion of the housing is formed to emulate a shape of a human torso (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467).
	Regarding claim 2, Rausch shows wherein a fill material is disposed within the housing and around the reference member (see subjects and methods” on page 465), the fill material providing various densities through the housing (subjects and methods” on page 465).
Regarding claims 8 and 10, Rausch discloses an imaging phantom of the lumbar spinal cord.  Rausch a phantom (see fig. 1 shows resulting phantom which roughly emulates the shape of a human torso with a long axis of the box corresponding to the spine model), wherein the phantom comprises: a reference member deposed along a long axis of the phantom and the reference member comprising a plurality of hollow fibers (see “purpose/introduction” and “subjects and methods” on page 465), wherein the phantom is configured to be received by a MRI apparatus (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467).
Regarding claim 9, Rausch shows where in the reference member has a direction of elongation (see “purpose/introduction” and “subjects and methods” on page 465), and the plurality of hollow fibers are aligned with the direction of elongation (see “purpose/introduction” and “subjects and methods” on page 465).  
Regarding claim 12, Rausch shows an enclosure disposed around the reference member which is formed to emulate a human torso (see “purpose/introduction” and “subjects and methods” on page 465).
Regarding claim 15, Rausch shows wherein the reference material includes a liquid ((see “purpose/introduction” and “subjects and methods” on page 465).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Eberler et al. (US 2012/0040322).
	Regarding claims 3, 4, 13 and 14, Rausch discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state  wherein a plurality of sections of fill material are disposed around the reference member, each of the plurality of sections of fill material formed from a different material.
	Eberler discloses a phantom for MRI based imaging.  Eberler teaches a plurality of sections of fill material are disposed around the reference member and each of the plurality of sections of fill material formed from a different material (see par. [0045], [0046], the examiner notes that the different material will have different diffusion characteristics).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the imaging phantom of Rausch to include a plurality of sections of fill material are disposed around the reference member, each of the plurality of sections of fill material formed from a different material, as taught by Eberler, to be able to image different tissue types of the human body.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Clarke (US 2011/0229055).
	Regarding claim 5, Rausch discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state a second reference member having a different diffusion characteristics than the reference member. 
Clarke discloses a phantom for imaging apparatus.  Clarke teaches a second reference member having a different diffusion characteristics than the reference member (fig. 1 shows three different reference members 3a-b, and par. [0053] states the different reference member has different cross-sectional area).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the imaging phantom of Rausch to include additional reference member, as taught by Clarke, to determine the alignment of the imaged produced by the imaging apparatus in the cross sectional plane.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Horkay et al. (US 2012/0068699; hereinafter Horkay).
	Regarding claim 6, Rausch discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state has a diffusion characteristic that is isotropic and anisotropic. 
	Horkay discloses a phantom for diffusion MRI imaging.  Horkay teaches a diffusion characteristic that is isotropic (see par. [0018]) and anisotropic (see par. [0122]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a diffusion characteristic that is isotropic and anisotropic in the invention of Rausch, as taught by Horkay, to be able to measure isotropic diffusivity. 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Breuer et al. (US 2010/0066372; hereinafter Breuer).
	Regarding claims 7 and 11, Rausch discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state the reference is formed from a polymer fiber.  
	Horkay discloses a phantom for imaging.  Breuer teaches the reference is formed from a polymer fiber (see par. [0005], [0015]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the reference is formed from a polymer fiber in the invention of Rausch, as taught by Breuer, to provide more resistant for the imaging phantom, and for its elasticity characteristic. 

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2011/0043206; hereinafter Kimura), in view of Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch).
Regarding claims 16 and 19-20, Kimura discloses MRI system.  Kimura shows obtaining diffusion-weighted images of a calibration phantom (see abstract), wherein the calibration phantom includes at least one reference member (see par. [0063]; determining diffusion values of the at least one reference member based on the diffusion-weighted images (see abstract; par. [0044], claim 1 and 4); and establishing a relationship between the determined diffusion values of the at least one reference member and modeled diffusion values of the at least one reference member (see abstract; par. [0044], claim 1 and 4; see fig. 10 and 14).
But, Kimura fails to explicitly state that the phantom is shaped as a human torso, the reference member including a plurality of microchannels. 
Rausch discloses an imaging phantom of the lumbar spinal cord.  Rausch shows an imaging phantom (see fig. 1 shows resulting phantom which roughly emulates the shape of a human torso with a long axis of the box corresponding to the spine model) comprising: a reference member (see “purpose/introduction” and “subjects and methods” on page 465), the reference member having a rod-like shape extending parallel of a long axis of a housing (see “purpose/introduction” and “subjects and methods” on page 465), the reference member formed from a martial comprising a plurality of microchannel arranged longitudinally along at least a portion of the reference member (see “purpose/introduction” and “subjects and methods” on page 465), and wherein at least a portion of the housing is formed to emulate a shape of a human torso (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the calibration phantom of Kimura to have the phantom is shaped as a human torso, the reference member including a plurality of microchannels, as taught by Rausch, to be able to implement a diffusion tensor imaging of the lumbar spinal cord, and to be able to analyze fibre structure of patients within lower back injuries. 
Regarding claim 17, Kimura and Rausch disclose the invention substantially as described in the 103 rejection above, furthermore, Kimura shows comparing the determined diffusion values of the at least one reference member to the modeled diffusion values of the at least one reference member (see abstract; par. [0044], claim 1 and 4; see fig. 10 and 14); and determining a statistical relationship between the determined diffusion value the determined diffusion values of the at least one reference member to the modeled diffusion values of the at least one reference member (see abstract; par. [0044], claim 1 and 4; see fig. 10 and 14).
Regarding claim 18, Kimura and Rausch disclose the invention substantially as described in the 103 rejection above, furthermore Kimura shows obtaining diffusion weighted images of a patient (see abstract); determine diffusion values of the patient based on the diffusion weighted images (see par. [0044], claim 1 and 4; see fig. 10 and 14); and adjusted the diffusion values of the patient based on the relationship between the determined diffusion values of the at least one reference member and the modeled diffusion values of the reference member (see par. [0044], claim 1 and 4; see fig. 10 and 14)).
	Regarding claim 21, Kimura and Rausch disclose the invention substantially as described in the 103 rejection above, furthermore Kimura shows wherein the diffusion values are apparent diffusion coefficient values (see abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793